Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities: line 1 of claim 19 reads “the moving robot system of claim, 17,” when it should read “the moving robot system of claim 17,” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second travel area" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a second travel area” in claim 1. It is not known which second area the claim is referring. This renders the claim indefinite. Likewise, claims 2-12, which depend on claim 1, are also indefinite by virtue of their dependency.
Claim 18 recites the limitation “a first wire terminal wire and a second wire terminal.” As it is written, this could be interpreted to mean as “a first wire terminal, a wire, and a second wire terminal,” or as “a first wire terminal and a second wire terminal.” It is unclear which interpretation was intended by the applicant. This renders the claim indefinite. The claim is interpreted by the examiner as “a first wire terminal and a second wire terminal.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11-14, 16-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Rocha et al. US 20140379196 A1 (“Da Rocha”).
	Regarding Claim 1. Da Rocha teaches a moving robot comprising a body (Da Rocha teaches a robotic mower navigation system comprising a robotic mower [Claim 1, FIG. 1 number 102]);
	 a motor coupled to the body and configured to provide a driving force to move the moving robot (Da Rocha teaches a robotic mower with a pair of traction motors to turn traction drive wheels [paragraph 12]); 
	a sensor configured to detect a proximity boundary signal generated in a proximity boundary area (Da Rocha teaches that the robotic mower includes a plurality of sensors that may detect certain features of one or more boundary wires [paragraph 10, FIG. 1] using a plurality of sensors [paragraph 11]. The sensors of Da Rocha are capable of detecting a boundary wire to reach a charging station [paragraph 4]. The first guide wire and second guide wire are separate and lie in different directions connected to the boundary wire at different locations [paragraph 34]. The boundary wire forms the limited area where cutting is desired, and can form loops around areas where cutting is not desired [paragraph 32]) which includes a portion of a first travel area and a portion of the second travel area that are positioned within a prescribed distance of each other (Da Rocha teaches that in one embodiment, the robotic mower navigation system may be used to select specific sub-areas to mow [paragraph 23] and while the boundary wires can form or define areas that are not to be mowed, but instead are just paths for the mower to travel to a second or other mowing location, the paths are preferably at least 12 inches apart, and must be at least 6 inches apart [paragraph 20, FIG. 1]. The fact that the areas to be mowed are determined before placing the wires within the ground and do not move reads on the claim language of travel areas positioned within a prescribed distance of each other); 
	and a controller configured to: define a proximity boundary line based on the proximity boundary signal, and manage the motor such that the moving robot performs a homing travel which includes travelling based on the proximity boundary line (Da Rocha teaches a user interface module including an LCD display along with several indicator lights and key buttons for input [paragraph 12]. Claim 5 clarifies that the robotic mower navigation system also includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Regarding Claim 7. Da Rocha teaches the moving robot of claim 1, wherein the sensor includes a magnetic field sensor (Da Rocha teaches that each sensor on the robotic mower may sense the polarity and strength distribution of electromagnetic signals created by electrical current from the charging station through one or more boundary wires. Claim 1 also teaches a robotic mower having a plurality of sensors that detect strength and polarity of a magnetic field from an electric current through a boundary wire [paragraph 24]).
	Regarding Claim 8. Da Rocha teaches the moving robot of claim 7, wherein the sensor is configured to distinguish the proximity boundary signal and boundary signals of the first travel area and the second travel area based on differences in strengths of magnetic fields in the proximity boundary area and in the first travel area and the second travel area (Da Rocha teaches a first and second boundary wire, current provided through the wires, and a vehicle control unit commanding a robotic mower to follow the second boundary wires [Claim 9]. The vehicle control unit tracks the number of sharp crossings of the first and second boundary wires [Claim 10] and the mower navigation system detects sharp crossings of the first and second boundary wires by comparing polarity and signal strength data from a plurality of sensors on the robotic mower [Claim 11]).
	Regarding Claim 9. Da Rocha teaches the moving robot of claim 7, wherein the sensor is further configured to distinguish the proximity boundary signal and boundary signals of the first travel area and the second travel area based on differences in distribution of magnetic fields in the proximity boundary area and in the first travel area and the second travel area (Da Rocha teaches in claim 14 that the robotic mower’s vehicle control unit also detects sharp corners of the first and second boundary wires by comparing polarity and signal strength data from a plurality of sensors on the robotic mower with a known change pattern [Claim 14]).
	Regarding Claim 11. Da Rocha teaches the moving robot of claim 1, wherein the sensor is further configured to detect a docking position signal generated in a docking station, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station (Da Rocha teaches a robotic mower navigation system which includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Regarding Claim 12. Da Rocha teaches the moving robot of claim 11, wherein the sensor is configured to distinguish the docking position signal and the proximity boundary signal based on differences in directions of magnetic fields associated with the docking position signal and the proximity boundary signal (Da Rocha teaches that each sensor on the robotic mower may sense the polarity and strength distribution of electromagnetic signals created by electrical current from the charging station through one or more boundary wires [paragraph 24]).
	Regarding Claim 13. Da Rocha teaches a moving robot system comprising: a first boundary wire and a second boundary wire positioned to respectively define a first travel area and a second travel area (Da Rocha teaches a robotic mower navigation system that may be used to select specific sub-areas to mow, and that a first and second boundary wires may define multiple areas as shown in FIG. 2. The robotic mower follows the boundary wires, and the vehicle control unit may determine the robotic mower’s location along that boundary wire by tracking boundary wire features such as sharp and smooth corners or crossings [FIG. 2, paragraph 22]);
	And a moving robot which includes: a body (Da Rocha teaches a robotic mower navigation system comprising a robotic lawnmower [Claim 1, FIG. 1 number 102]),
	a motor configured to provide a driving force to move the moving robot (Da Rocha teaches a robotic mower navigation system which includes a plurality of sensors that may detect certain features of one or more boundary wires [paragraph 10, FIG. 1] using a plurality of sensors [paragraph 11], and a pair of traction motors to turn traction drive wheels, a blade motor to rotate a cutting blade, and a user interface and various sensors [paragraph 12]), 
	a sensor configured to detect a proximity boundary signal generated by the first boundary wire and the second boundary wire in a proximity boundary area (Da Rocha teaches that the sensors of their robot are capable of detecting a boundary wire to reach a charging station [paragraph 4]. The first guide wire and second guide wire are separate and lie in different directions connected to the boundary wire at different locations [paragraph 34]. The boundary wire forms the limited area where cutting is desired, and can form loops around areas where cutting is not desired [paragraph 32]), and 
	a controller configured to determine a proximity boundary line based on the proximity boundary signal, and manage the motor to apply the driving force such that the moving robot performs a homing travel based on the proximity boundary line (Da Rocha teaches a user interface module including an LCD display along with several indicator lights and key buttons for input [paragraph 12]. Claim 5 clarifies that the robotic mower navigation system also includes an electronic control unit that, using data from the plurality of sensors, commands the robot to follow a secondary boundary wire [Claims 1 and 5], and can direct the robot to a remotely located charging station using the secondary boundary wire [paragraph 4]).
	Regarding Claim 14. Da Rocha teaches the robot system of claim 13, wherein the first boundary wire and the second boundary wire cross each other within the proximity boundary area (Da Rocha teaches that boundary wire features may cross each other to form boundary sub-areas [paragraphs 22 and 23, FIG. 2]).
	Regarding Claim 16. Da Rocha teaches the moving robot system of claim 13, wherein the first boundary wire and the second boundary wire at least partially overlap each other within the proximity boundary area (Da Rocha teaches that boundary wires may cross one another, which means there is an overlap of some kind [paragraphs 22 and 23, FIG. 2]).
	Regarding Claim 17. Da Rocha teaches the moving robot system of claim 13, further comprising a docking station which is configured to dock with and recharge the moving robot, wherein one end of the proximity boundary area is positioned within a prescribed distance of the docking station (Da Rocha teaches a charging station connected to the first and second boundary wires, and as shown in FIG. 2, number 207, the docking station is connected to the wires so as to be positioned within a distance from the proximity boundary [FIG. 2, number 207]. Figure 5 shows the charging station placed outside of the area to be mowed, and clearly is placed at a preset distance away from the mowing region [FIG. 5, number 507, and paragraph 29]).
	Regarding Claim 18. Da Rocha teaches the moving robot system of claim 17, wherein the docking station includes a first wire terminal wire and a second wire terminal which are connected to a power supply, and wherein a first end of the first boundary wire and a first end of the second boundary wire are connected to the first wire terminal, and a second end of the first boundary wire and a second end of the second boundary wire are connected to the second wire terminal (This claim is interpreted by the examiner as “a first wire terminal and a second wire terminal.” Da Rocha teaches that the mower system may include a charging station that may be remotely located from the area to be mowed that is enclosed by a first boundary wire. The robotic mower may go to recharge at the charging station. To reach the charging station, the robotic mower may turn onto the second boundary wire or the first boundary wire [FIG. 1, numbers 104, 106, 107, paragraph 19]. Each boundary wire may form a loop with both ends of the loop connected to the charging station which provides current pulses that create an electromagnetic field along the wire, which reads a first wire terminal and a second wire terminal which are connected to a power supply [paragraph 10]. The term “recharge” indicates that a power supply is included in such a setup).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Schloss et al. US 20180135325 A1 (“Schoss”).
	Regarding Claim 2. Da Rocha teaches the moving robot of claim 1. 
	Da Rocha does not teach:
	“wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user.”
	However, Schloss teaches:
	“wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user” (Schloss teaches a method of remotely operating a robot, wherein the robot may be commanded to interrupt, or cease its current operation and to travel to the known position of the operator issuing the command – a “homing” instruction which will cause the robot to travel to the operator [paragraph 148]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with:  wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user as taught by Schloss so as to allow the user to manually direct the robot to perform the homing travel at the user’s discretion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Schloss et al. US 20180135325 A1 (“Schoss”) and in further view of Marukusson et al. US 20130066484 A1 (“Markusson”).
	Regarding Claim 10. Da Rocha teaches the moving robot of claim 1.
	Da Rocha does not teach:
	“when the proximity boundary signal is not detected  when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area.”
	However, Markusson teaches:
	“when the proximity boundary signal is not detected when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area” (Markusson teaches a method for guiding a robotic garden tool to a predetermined position, with a charging station that may be provided at the predetermined position [claim 1, paragraph 13]. The reference teaches both boundary wires and guide wires that the lawn mower may follow to reach the charging station [paragraph 4]. The robot may follow the boundary wires to locate the charging station, as shown in FIG. 2 [FIG. 2, numbers 204 and 210]. The guide wires may also be used for guiding the robotic garden tool to the charging station when the garden tool needs to be charged, after receiving a command (a homing signal) from the control unit may be based on fact that the robotic garden tool needs to be charged, even when the robot is not close enough to receive a signal from the boundary wires as shown in FIG. 2 [Paragraph 13, FIG. 2]. ).  
    PNG
    media_image1.png
    415
    467
    media_image1.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: when the proximity boundary signal is not detected when the homing signal is received, control motor such that the moving robot travels based on a boundary signal of the first travel area and a boundary signal of the second travel area as taught by Markusson to ensure that the robot can return to its charging station when its battery is depleted.
	Da Rocha also does not teach:
	“wherein the controller is further configured to: perform the homing travel based on receiving a homing signal from a user;”
	However, Schloss teaches:
	“wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user” (Schloss teaches a method of remotely operating a robot, wherein the robot may be commanded to interrupt, or cease its current operation and to travel to the known position of the operator issuing the command – a “homing” instruction which will cause the robot to travel to the operator [paragraph 148]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to perform the homing travel based on receiving a homing signal from a user as taught by Schloss so as to allow the user to manually direct the robot to perform the homing travel at the user’s discretion. 

Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”).
	Regarding Claim 3. Da Rocha teaches the moving robot of claim 1.
	Da Rocha does not teach:
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line.”
	However, Biber teaches:
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line” (Biber teaches that, with respect to a strategy for processing a surface area that is to be processed, it is known to process a surface area according to the random principle. This means that the robotic vehicle moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. Prior to actually processing the surface by means of the robotic vehicle, it is preferably proposed that the number, size and the outline of the individual segments are initially controlled by means of the surface area that is to be processed being divided randomly into a multiplicity of temporary individual segments, and that the final individual segments are generated from the temporary individual segments, wherein the total or surface area of the preferred characteristics classification is as large as possible [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot changes direction of travel a random number of times within a homing travel area which is set within a threshold distance of the proximity boundary line as taught by Biber so as to avoid creating ruts in the lawn. 
	Regarding Claim 6. Da Rocha teaches the moving robot of claim 1.
	Da Rocha does not teach:
	“wherein the controller is further configured to control the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively.” 
	However, Biber teaches:
	“wherein the controller is further configured to control the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively” (Biber teaches a robotic vehicle which moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary [paragraph 2]. Prior to actually processing the surface by means of the robotic vehicle, it is preferably proposed that the number, size and the outline of the individual segments are initially controlled by means of the surface area that is to be processed being divided randomly into a multiplicity of temporary individual segments, and that the final individual segments are generated from the temporary individual segments, wherein the total or surface area of the preferred characteristics classification is as large as possible [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to control the motor such that, during the homing travel, the moving robot enters the first travel area and the second travel area, alternatively as taught by Biber so that the robot can pass through any travel areas it must enter to reach its home station.

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Balutis et al. US 20170079202 A1 (“Balutis”).
	Regarding Claim 5. Da Rocha teaches the moving robot of claim 1.
	Da Rocha does not teach:
	“wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween; and
	control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line.”
	However, Balutis teaches:
	“wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween” (Balutis teaches a source boundary and a destination boundary which are parallel to the rectangular area the robot must traverse [FIG. 5A]. The boundary lines are shown to be parallel to the centerline of the boundary area [FIGS. 5A]); and
	“control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line” (Balutis shows the robot changing direction of travel at the first and second boundary lines to cross the proximity boundary area [FIG. 5A]). 
    PNG
    media_image2.png
    697
    594
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein the controller is further configured to: define a first homing boundary line and a second homing boundary line which are parallel to the proximity boundary line positioned therebetween; and
	control the motor such that, during the homing travel, the moving robot changes a direction of travel at the first and second homing boundary lines to cross the proximity boundary line as taught by Balutis so as to allow a robotic lawn mower to cross areas where cutting is not desired, and to avoid colliding with objects and areas that the user does not want the robot to hit.
	Regarding Claim 15. Da Rocha teaches the robot system of claim 13.
	Da Rocha does not teach:
	“wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area.”
	However, Balutis teaches:
	“wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area” (Balutis teaches a source boundary and a destination boundary which are parallel to the rectangular area the robot must traverse [FIG. 5A]. The boundary lines are shown to be parallel to the centerline). 
    PNG
    media_image2.png
    697
    594
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with wherein a portion of the first boundary wire and a portion of the second boundary wire are positioned parallel to each other within the proximity boundary area as taught by Balutis so as to allow the robotic mower to cross boundary areas between parallel areas to be mowed. 

Claims 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Biber et al. US 20130345922 A1 (“Biber”) and further view of Balutis et al. US 20170079202 A1 (“Balutis”).
	Regarding Claim 4. Da Rocha teaches the moving robot of claim 1.  
	Da Rocha does not teach: 
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line.”
	However, Balutis teaches:
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line” (Balutis teaches a robotic lawnmower that can mow discontiguous lawn areas as it autonomously moves about the lawn areas and crosses traversal regions or spaces that separate the lawn areas, and can deactivate the cutting system as it follows traversal routes across traversal regions (boundary regions) between the lawn areas [paragraph 30]. The controller for the robot will generate a bypass route for the traversal regions to cross these areas with the cutting system deactivated [Paragraph 57]. In some situations, it can be desirable to move to a different lawn area without first mowing the lawn area nearest to the robot docking station, and in other cases, it can be beneficial to traverse a lawn area without mowing the area to return to the docking station [Paragraph 56], which means that the mower will have to cross the boundary regions/lines during the homing travel route).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line as taught by Balutis so that the mower can return to its charging station after traversing a boundary line or region where cutting is not desired.
	Da Rocha also does not teach:
	wherein the homing travel route is random
	However, Biber teaches:
	“wherein the homing travel is random” (Biber teaches that, with respect to a strategy for processing a surface area that is to be processed, it is known to process a surface area according to the random principle. This means that the robotic vehicle moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. Prior to actually processing the surface by means of the robotic vehicle, it is preferably proposed that the number, size and the outline of the individual segments are initially controlled by means of the surface area that is to be processed being divided randomly into a multiplicity of temporary individual segments, and that the final individual segments are generated from the temporary individual segments, wherein the total or surface area of the preferred characteristics classification is as large as possible [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha combined with Balutis with: wherein the homing travel route is random as taught by Biber so as to avoid creating ruts in the lawn while still allowing the mower to traverse a region where cutting is not desired.
Regarding Claim 20. Da Rocha teaches the robot system of claim 13.
	Da Rocha does not teach: 
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line.”
	However, Balutis teaches:
	“wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line” (Balutis teaches a robotic lawnmower that can mow discontiguous lawn areas as it autonomously moves about the lawn areas and crosses traversal regions or spaces that separate the lawn areas, and can deactivate the cutting system as it follows traversal routes across traversal regions (boundary regions) between the lawn areas [paragraph 30]. The controller for the robot will generate a bypass route for the traversal regions to cross these areas with the cutting system deactivated [Paragraph 57]. In some situations, it can be desirable to move to a different lawn area without first mowing the lawn area nearest to the robot docking station, and in other cases, it can be beneficial to traverse a lawn area without mowing the area to return to the docking station [Paragraph 56], which means that the mower will have to cross the boundary regions/lines during the homing travel route).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the controller is further configured to manage the motor such that, during the homing travel, the moving robot travels along a homing travel route which crosses the proximity boundary line as taught by Balutis so that the mower can return to its charging station after traversing a boundary line or region where cutting is not desired.
	Da Rocha also does not teach:
	wherein the homing travel path is random
	However, Biber teaches:
	“wherein the homing travel path is random” (Biber teaches that, with respect to a strategy for processing a surface area that is to be processed, it is known to process a surface area according to the random principle. This means that the robotic vehicle moves within the surface area that is to be processed in a straight line at a random angle with respect to the surrounding area, until it comes into contact with a surrounding boundary. A new random angle is generated once the robotic vehicle has performed a turning maneuver at this site [paragraph 2]. Prior to actually processing the surface by means of the robotic vehicle, it is preferably proposed that the number, size and the outline of the individual segments are initially controlled by means of the surface area that is to be processed being divided randomly into a multiplicity of temporary individual segments, and that the final individual segments are generated from the temporary individual segments, wherein the total or surface area of the preferred characteristics classification is as large as possible [paragraph 10], meaning that the robot is dividing the area to be processed into multiple boundary lines, and the robot travels in either a pre-defined movement path or in a random movement path [paragraph 12, Claim 6]. The random movement path comprises straight-line path portions that are connected by means of turning maneuvers that are generated at the boundaries of the individual segment and comprise a random angle [Claim 8]. The robot may determine that it has completed processing the surface area when it has arrived back at the start position (homing position) which it achieves by driving along the outer boundary of the surface area that is to be processed [paragraph 24]. Biber even encourages applying this method to a robotic lawn mower [paragraphs 2 and 8]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha combined with Balutis with: wherein the homing travel path is random as taught by Biber so as to avoid creating ruts in the lawn while still allowing the mower to traverse a region where cutting is not desired.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Da Rocha et al. US 20140379196 A1 (“Da Rocha”) in view of Markusson et al. US 20130066484 A1 (“Markusson”) and Abramson US 7729801 B2 (“Abramson”).
	Regarding Claim 19. Da Rocha teaches the moving robot system of claim 17. 
	Da Rocha does not teach:
	“wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires,”
	However, Markusson teaches:
	“wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires” (Markusson shows a docking station in FIGS. 2 and 3 that clearly has a connection which crosses the intersection of the boundary wire, forming a closed loop by extending vertically across the ends of the boundary wire shown, or the guide wires also depicted in FIGS. 2 and 3, which exist to help guide the robotic lawnmower [FIGS. 2 and 3] and would also form a set of boundary wires that guide the robot with a reference wire which extends in a vertical direction crossing the first and second boundary wires).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: wherein the docking station includes a reference wire which extends in a vertical direction crossing the first and second boundary wires as taught by Markusson so as to form a complete closed circuit around the area which the robot is intended to travel.
	Da Rocha also does not teach:
	“and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station.”
	However, Abramson teaches:
	“and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station” (Abramson teaches a method for docking a robot comprising: responding to a signal in a wire defining a boundary; automatically moving to a docking station by traveling along at least a portion of the wire, and attempting to cause docking engagement with the station [Claim 12]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the moving robot of Da Rocha with: and which generates a docking position signal, and wherein the controller is further configured to, when the docking position signal is detected during the homing travel, control the motor such that the moving robot performs a docking travel that includes moving toward the docking station as taught by Abramson so as to allow the robot to move towards and dock in the docking station when instructed to travel towards the docking station. This is especially obvious if the docking station doubles as a charging station. 

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: etindall1, “Preventing Ruts Left by Lawn Mowers” published on September 13, 2012 on the website Wordpress.com. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of mowing a lawn in a random or at least alternating pattern so as to avoid creating ruts in lawns. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664